UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-1306



EMILY L. FOSTER,

                                              Plaintiff - Appellant,

          versus

CHARLESTON COUNTY SUBSTANCE ABUSE COMMISSION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-94-127-2-18AJ)


Submitted:   January 11, 1996             Decided:   January 23, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Emily L. Foster, Appellant Pro Se. Stephen Peterson Groves, Sr.,
YOUNG, CLEMENT, RIVERS & TISDALE, Charleston, South Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

her 42 U.S.C.A. §§ 1981, 1983 (West 1994) claims and referring her

Title VII claim to the magistrate judge for additional findings. We

dismiss the appeal for lack of jurisdiction because the order is

not appealable. This court may exercise jurisdiction only over
final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (1988); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541
(1949). The order here appealed is neither a final order nor an

appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2